Citation Nr: 1604922	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  09-26 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for lumbar spine disability, as secondary to the already service-connected knee disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from November 1967 to April 1973, including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2014, the Board remanded this matter for further evidentiary development.

This appeal was processed using VBMS (the Veterans Benefits Management System) and the Virtual VA paperless processing system.  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's remaining claim, so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

As stated above, this matter was remanded in March 2014 for an addendum VA medical opinion.  The examiner was to address whether the Veteran's lumbar spine disability was aggravated by (permanently worsened beyond normal progression) his service-connected left knee arthritis and degenerative joint disease (DJD) of the right knee.  Pursuant to the Board's March 2014 remand, the RO obtained a VA medical opinion in April 2014.  The examiner indicated review of the Veteran's VA claims file.  The examiner opined that the Veteran's lumbar spine disability was not at least as likely as not aggravated beyond its natural progression by his service-connected knee disabilities.  The examiner reasoned that the Veteran had several comorbidities that could contribute to his back pain.  The examiner also stated that the Veteran had been diagnosed with osteoarthritis, which was at least as likely as not consistent with the normal aging process and less likely as not a result of being chronically aggravated by his bilateral knee condition.

In January 2016, the Veteran's representative submitted a Post-remand Brief asserting that "the examiner's conclusion was inadequate because the examiner did not provide a clear explanation for her opinion, nor was the basis for her opinion readily apparent.  By stating that the Veteran has other disabilities that are more likely to cause his back pain than his service-connected disabilities, it is incumbent upon the examiner to list the disabilities that she is referring to and provide an explanation as to why these disabilities are more likely than not the cause of the Veteran's back pain than his service-connected disabilities.  Otherwise, the medical examination adds no evidentiary value to the Veteran's appeal because the Board is left to speculate on what, exactly, is the relationship between the Veteran's back pain and his other disabilities, service-connected or otherwise."  The Board agrees with representative in this instance that the opinion is not adequate for those same reasons.  Accordingly, the Board finds that a remand is required to obtain an addendum opinion that determines the etiology of the Veteran's back pain and if it is related to his service-connected bilateral knee disabilities.  If not, the examiner must specify which of the Veteran's disabilities are more likely than not the cause of his back pain.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA and private treatment records concerning the Veteran's treatment for his left and right knee and low back disabilities.

2. After the completion of the foregoing, obtain an addendum opinion from the same examiner who conducted the April 2014 VA examination or, if unavailable, the Veteran should be afforded a new VA examination.  If the April 2014 VA examiner determines that additional examination of the Veteran is necessary to provide the requested opinion, then one should be scheduled.  The claims file and a copy of this remand must be reviewed by the examiner.  The VA examiner should indicate in the report whether the claims file was reviewed.

The examiner is asked to provide an opinion that responds to the following::

(a) Please identify (by medical diagnosis) the Veteran's current low back disabilit(ies).

(b) As to each disability diagnosed, please indicate whether it is at least as likely as not (50 percent probability or more) that the Veteran's lumbar spine disability was aggravated (permanently worsened in severity beyond a natural progression) by his service-connected left knee arthritis and/or right knee DJD. 

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the baseline before the onset of the aggravation.

If other disabilities are thought to more likely to cause the Veteran's back pain, the examiner should specify such disabilities. A complete rationale must be provided for any opinion expressed.  If the requested opinion cannot be made without resorting to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resorting to speculation.

3. Following any additional indicated development, the originating agency should review the claims file and readjudicate the issue on appeal.  If a benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


